Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 07/20/2021. 
Claims 1-26 are pending.
Claim Objections
1.	Claim 18 is objected to because of the following informalities:  Claim 18 appears to be a duplicate of claim 15. Both claims 15 and 18 depends from claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Visuri, et al. (US 2013/0322329 A1), hereinafter (“Visuri”), in view of Fitzpatrick; John (US 2015/0215832 A1), hereinafter (“Fitzpatrick”).
	The Visuri reference was provided in the IDS filed 07/20/2021.

Claim 1
Visuri discloses a method for selecting a communication network by a node [of an Out of Band Control Channel Network (OBCCN)] for use by a User Equipment (UE) (fig.1A, par. 0027, The system for providing alternative network access may include the like of one or more selection engines 112 and 152, one or more proposal engines 126 and 156, accounting engines 116 and 128, and an alternative network access provider (ANAP) 150, etc.), the method comprising: 
determining one or more communication networks that are available to provide service to the UE (par. 0007, receiving information associated with a mobile device, the information comprises location information associated with the mobile device. Based on 
selecting, by the node [of the OBCCN], the communication network out of the one or more communication networks that are available (fig.1A and pars. 0033-0034, Mobile device 110 may determine, select, or identify one or more available connectivity providers 120-125 and 130 to connect with (e.g., for connectivity services) using a selection engine. In some implementations, a connectivity provider may be selected exclusively for a specific application (e.g., a gaming application). The selection engine can be implemented as a module that can work inside the mobile device 110 (e.g., selection engine 112) or on computing device of alternative network access provider 150 (e.g., selection engine 152) that communicates a selection with the mobile device 110, etc.); and 
providing, by the node [of the OBCCN], control information to the UE for connecting to the communication network that was selected (fig.1A and par. 0072, Once a connection is selected the selection engine will provide to the mobile device any information that is necessary to establish the connection through the selected access point, etc.).
Visuri further discloses the alternative network access provider (ANAP) 150 is operated independently from one or more Mobile Network Operators (MNOs) associated with the one or more communication networks. (fig.1A/1B showing the ANAP 150 include agreements (e.g., terms and conditions 155) with wireless operators/service providers (170 and 180, FIG. 1B) and/or individual mobile device users (e.g., user of mobile device 110) as well as with a number of individuals and/or companies that own or control Wi-Fi access points 122-125, and with wired and/or wireless Internet service providers (190, FIG. 1B); figure 1A and par. 0033, the selection engine can be implemented as a module on computing device of alternative network access provider 150 (e.g., selection engine 152) that communicates a selection with the mobile device 110, or as a cooperative combination of functions executed on the mobile device 110 and on a server computer of alternative network access provider 150; and par. 0069, where the selection engine is hosted on a computer device on the network or in the alternative network access provider system, the mobile device 110 will send the set of selection factors and parameters to the selection engine on the computer system and the selection engine will return to the mobile device the identifying information and the necessary authentication information for connecting to a connectivity provider that will provide the selected connection).  
Visuri does not expressly disclose the ANAP 150 is specifically a node of an Out of Band Control Channel Network (OBCCN) and/or using out of band signaling in communication with the UE and/or the plurality of network or MNOs or access point, etc.
However in the same field of endeavor, Fitzpatrick discloses system and methods to enable fine grained network selection decisions, wherein a mobile network operator, a cable operator, or a Wi-Fi network operator define network selection rules that are not it is not designed for frequent network selection policy updates between the client and server. Therefore, it is limited in its ability to be used in reaction to real-time network changes (e.g., during periods of increased cellular network congestion). The signaling required between the ANDSF server and the user equipment to perform network selection policy updates is relatively high, because it requires the initiation of a data connection and a number of message exchanges. This may involve the server sending a message to the user equipment (e.g., using a text message, short message service, etc.) instructing it to establish a data connection with the ANDSF server (e.g., using the S14 interface) to retrieve the updated network selection policy. Thus, ANDSF may not be suitable for use during periods of high network congestion, and when very dynamic network selection policy changes are required. Therefore, the various embodiments may enable a network selection policy server to send network selection policies, containing rules that are marked as inactive, to the user equipment as part of a regular policy update. The user equipment stores these network selection rules, but it does not evaluate them when making network selection decisions because they are dormant. The network selection policy server may subsequently activate these inactive rules on the user equipment, without requiring the user equipment to have an active connection with the network selection policy server, by sending an out-of-band rule activation message using a signaling method with low overhead. Similarly, these rules may be deactivated without requiring the user equipment to have an active connection with the network selection policy server, by sending an out-of-band rule de-activation message. See pars. 0170-0171.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to implement the alternative network access provider (ANAP) of Visuri in a separate and dedicated node or server or network and further to utilize out of band signaling in communicating control information between the ANAP and the UEs and/or the plurality of networks, MNOs, access points, etc., as taught by Fitzpatrick, so as provide a standby node/server or network that expeditiously perform the operations associated with the network selection signaling,  and further to avoid network congestion associated with the heavy signaling associated with said  network operations, as suggested by Fitzpatrick above.   

Claim 2
Visuri as modified further teaches [T]he method of Claim 1, wherein the selecting the communication network comprises: selecting the communication network based on 

Claim 3
Visuri as modified further teaches [T]he method of Claim 1, wherein the selecting the communication network comprises: selecting the communication network based on respective traffic capacities of the one or more communication networks. (Visuri, pars. 0045-0065, the following factors may be included in the decision-making (e.g., in selecting the connections to use): [0048] quality of the signal based on measurement of the signal strength or signal-to-noise ratio or any other relevant parameter that is available from the radio system for each possible connection that the device can detect [0049] level of security available for using the connection [0050] throughput capacity of the connection [0051] reliability (packet loss) of the connection [0052] latency and jitter of the connection 

Claim 4
Visuri as modified further teaches [T]he method of Claim 1, wherein the selecting the communication network is based on a profile associated with the UE, and wherein the profile comprises pricing preferences and/or traffic preferences of a user of the UE. (Visuri, pars. 0045- 0047, the following factors may be included in the decision-making (e.g., in selecting the connections to use):  the price and other terms and conditions offered by the buyer of connectivity services for the specific device at the specific time and location (the Bid price). The offered (Bid) price may depend on a number of other parameters as well, including the day of the week or month, the cell tower or other access point that the device is connected to, dynamic network operating parameters of the currently used network and other information available to the ANAP 150 system or the mobile device. These may include information about the mobile device, its contract with a cellular service provider or the association of its end user with other organizations. For example, if the end user has a subscription with a certain connectivity service provider (possibly a cable broadband service provider) and the particular access point for which the price is being offered belongs to the (hot spot) network of the connectivity service provider, the Ask price may be set to zero, while it would not be zero for end users that do not have such subscription; also see par. 0068, the selection engine uses specific criteria set by the operator or the device user that authorizes the use of connections based 

Claim 5
Visuri as modified further teaches [T]he method of Claim 1, wherein the selecting the communication network comprises: requesting, by the node of the OBCCN, pricing information from the one or more MNOs associated with the one or more communication networks; and selecting, by the node of the OBCCN, the communication network out of the one or more communication networks based on the pricing information provided by the one or more MNOs. (Visuri, par. 0067, the selection engine is the function that makes the selections about which data connection to use for each of the applications in the Mobile wireless device. In one embodiment this is done on a real time moment-to-moment basis based on the rules and policies and current information, including price information and possibly other information as listed above, about each available connection. This information may be available directly from the access point for example by using the recently established 802.11u communication standard, or it may be obtained from the alternative network access provider 150 based on a reference system that is explained in more detail in the section proposal engine below; also see Visuri, par. 0115, The alternative network access provider enables local micro-commerce in connectivity and data transfer capacity by making information available to potential buyers (users of 

Claim 6
Visuri as modified further teaches [T]he method of Claim 5, wherein the pricing information is requested by periodically polling the one or more MNOs to obtain updated pricing information for selection of the communication network for use by the UE. (Visuri, par. 0082, alternative network access provider provides periodic downloads of BSSIDs (or MAC addresses, unique identifiers, etc.), SSIDs, location, associated Ts&Cs, and any other identifying information about the participating access points that are located in the vicinity of the current location of the mobile device; Visuri, par. 0115, The alternative network access provider enables local micro-commerce in connectivity and data transfer capacity by making information available to potential buyers (users of wireless mobile devices) from potential sellers (owners of access points) and by executing the micro-commerce transactions. In the process the alternative network access provider will accrue detailed information about the need, acceptable pricing and availability of connectivity and data transfer capacity in different locations and at different times).).

Claim 7
Visuri as modified further teaches [T]he method of Claim 1, further comprising: determining, by the node of the OBCCN, respective traffic capacities related to the one may depend on the load on the tower or cell to which the device is connected to. To manage the connections in an optimal way the carrier's proposal engine may instruct the selection engine in a wireless device at a particular time to seek the lowest price alternative even when the tower or cell connection would be available, if the load on the tower or cell connection is high).

Claim 8
Visuri as modified further teaches [T]he method of Claim 1, further comprising: providing an offline map to the UE for use when the OBCCN is not in communication with the UE, wherein the offline map comprises respective geographic locations of the UE associated with corresponding ones of the one or more communication networks. (Visuri, par. 0082, alternative network access provider provides periodic downloads of BSSIDs (or MAC addresses, unique identifiers, etc.), SSIDs, location, associated Ts&Cs, and any other identifying information about the participating access points that are located in the vicinity of the current location of the mobile device. This expedites access to the relevant Ts&Cs and makes it possible to have this information available even in situations where the device does not have an open data connection to the internet or alternative network The location information can be obtained from the mobile device's GPS system if available or by having the access point transmit SSID's (or BSSIDs, MAC addresses, unique identifiers, etc.) of access points (whether alternative network access provider registered or not) in its range and having the alternative network access provider system correlate these to a database of access point locations; also Visuri, see par. 0170, the wireless device stores in the memory (6) the location of use of data communication, the radio system used for the data communication and the total amount of data in each communication session, the time of the session as well as the application using data communications, etc.).

Claim 9
Visuri as modified further teaches [T]he method of Claim 8, wherein the offline map comprises associations with the one or more communication networks that were previously used when the UE was in corresponding ones of the geographic locations. (Visuri, par. 0170, the wireless device stores in the memory (6) the location of use of data communication, the radio system used for the data communication and the total amount of data in each communication session, the time of the session as well as the application using data communications. This information is then used to let the device learn the locations where significant data communication takes place and where a Wi-Fi radio connection (or any other particular radio system) is used for this communication, etc.).



Visuri as modified further teaches [T]he method of Claim 1, wherein a communication channel of the OBCCN between the node and the UE comprises a secure communication channel. (Visuri, par. 0144, when initially registering with the alternative network access provider, each mobile device establishes a public/private key in a standard PKI infrastructure system. The private key resides in the mobile device and is used to authenticate the device to obtain information about connecting to the alternative network access provider enabled access points, etc.).

Claim 11
Visuri discloses a method for communicating over a communication network by a User Equipment (UE) (fig.1A, pars. 0026-0027, system for providing alternative network access may include one or more mobile devices (e.g., mobile device 110) that use wireless connectivity services and one or more providers of wireless connectivity services (e.g., connectivity providers 120-125 and 130). The system for providing alternative network access may include the like of one or more selection engines 112 and 152, one or more proposal engines 126 and 156, accounting engines 116 and 128, and an alternative network access provider (ANAP) 150, etc.; also see par. 0033-0034, Mobile device 110 may determine, select, or identify one or more available connectivity providers 120-125 and 130 to connect with (e.g., for connectivity services) using a selection engine, etc.), the method comprising:
 connecting to a node [of an Out of Band Control Channel Network (OBCCN)] (fig.1A and par. 0031, The proposal engines can be implemented in the access points in a network (not shown), or on computing devices (e.g., data center, servers, etc.) of alternative network access provider 150 (e.g., proposal engine 156) that communicates with the mobile device 110. The proposal engine provides, for example, access or a reference to the terms and conditions (e.g., terms and conditions 155) for using a particular connection or connections, etc., also see par. 00430044, Once a connection to the server and the selection engine 152 is established, the rules and policies 154 by selection engine 152 are used together with other information to revisit and possibly revise the initial selection); 
receiving, from the node [of the OBCCN], status information associated with one or more communication networks (fig.1A and par. 0031, The proposal engines can be implemented in the access points 120-125 (e.g., proposal engine 126 in access point 124), in a network (not shown), or on computing devices (e.g., data center, servers, etc.) of alternative network access provider 150 (e.g., proposal engine 156) that communicates with the mobile device 110. The proposal engine provides, for example, access or a reference to the terms and conditions (e.g., terms and conditions 155) for using a particular connection or connections, etc., also see par. 0044, the rules and policies 114 together with information about access points in the vicinity of the mobile device may be downloaded to the mobile device and are subsequently used to make an initial decision of connecting using the selection engine 112 when no other network connection of sufficient quality and speed is available); and 
selecting the communication network out of the one or more communication networks based on the status information received from the node [of the OBCCN] (pars. 0033-0034, Mobile device 110 may determine, select, or identify one or more available 
Visuri further discloses the alternative network access provider (ANAP) 150 is operated independently from one or more Mobile Network Operators (MNOs) associated with the one or more communication networks. (fig.1A/1B showing the ANAP 150 independent from, and connected to, the wireless operators 170, access points or  connectivity providers 120-125, etc.; figure 1A and par. 0033, the selection engine can be implemented as a module on computing device of alternative network access provider 150 (e.g., selection engine 152) that communicates a selection with the mobile device 110, or as a cooperative combination of functions executed on the mobile device 110 and on a server computer of alternative network access provider 150; and par. 0069, where the selection engine is hosted on a computer device on the network or in the alternative network access provider system the mobile device 110 will send the set of selection factors and parameters to the selection engine on the computer system and the selection engine will return to the mobile device the identifying information and the necessary authentication information for connecting to a connectivity provider that will provide the selected connection).  
Visuri does not expressly disclose the ANAP 150 is specifically a node of an Out of Band Control Channel Network (OBCCN) and/or using out of band signaling in communication with the UE and/or the plurality of network or MNOs or access point, etc.
it is not designed for frequent network selection policy updates between the client and server. Therefore, it is limited in its ability to be used in reaction to real-time network changes (e.g., during periods of increased cellular network congestion). The signaling required between the ANDSF server and the user equipment to perform network selection policy updates is relatively high, because it requires the initiation of a data connection and a number of message exchanges. This may involve the server sending a message to the user equipment (e.g., using a text message, short message service, etc.) instructing it to establish a data connection with the ANDSF server (e.g., using the S14 interface) to retrieve the updated network selection policy. Thus, Therefore, the various embodiments may enable a network selection policy server to send network selection policies, containing rules that are marked as inactive, to the user equipment as part of a regular policy update. The user equipment stores these network selection rules, but it does not evaluate them when making network selection decisions because they are dormant. The network selection policy server may subsequently activate these inactive rules on the user equipment, without requiring the user equipment to have an active connection with the network selection policy server, by sending an out-of-band rule activation message using a signaling method with low overhead. Similarly, these rules may be deactivated without requiring the user equipment to have an active connection with the network selection policy server, by sending an out-of-band rule de-activation message. See pars. 0170-0171
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to implement the alternative network access provider (ANAP) of Visuri in a separate and dedicated node or server or network and further to utilize out of band signaling in communicating control information between the ANAP and the UEs and/or the plurality of networks, MNOs, access points, etc., , as taught by Fitzpatrick, so as provide a standby node/server or network that expeditiously perform the operations associated with the network selection signaling,  and further to avoid network congestion associated with the heavy signaling associated with said  network operations, as suggested by Fitzpatrick above.   


Visuri as modified further teaches [T]he method of Claim 11, wherein the selecting the communication network out of the one or more communication networks comprises: selecting, by the UE, the communication network based on signal quality of the communication network and/or cost of usage of the communication network. (Visuri, pars. 0033-0034, Mobile device 110 may determine, select, or identify one or more available connectivity providers 120-125 and 130 to connect with (e.g., for connectivity services) using a selection engine, etc., a selection engine may determine to select a connectivity provider based on information associated with the specific access point as established by the connectivity provider (e.g., terms and conditions of connectivity services; Visuri, par. 0068, In one embodiment the selection engine uses specific criteria set by the operator or the device user that authorizes the use of connections based on a combination of two main parameters: The speed or other quality parameter of the connection that is currently available to the device (in the 3G or 4G system from the operator) and the cost of an alternative (supposedly better or faster) connection through the alternative network access provider system. The system may have thresholds for the quality parameter and acceptable cost; also see pars. 0045-0065, the following factors may be included in the decision-making (e.g., in selecting the connections to use): [0048] quality of the signal based on measurement of the signal strength or signal-to-noise ratio or any other relevant parameter that is available from the radio system for each possible connection that the device can detect, etc.).



Visuri as modified further teaches [T]he method of Claim 11, wherein the selecting the communication network out of the one or more communication networks comprises: selecting, by the UE, the communication network based on respective traffic capacities of the one or more communication networks.  (Visuri, pars. 0033-0034, Mobile device 110 may determine, select, or identify one or more available connectivity providers 120-125 and 130 to connect with (e.g., for connectivity services) using a selection engine, etc., a selection engine may determine to select a connectivity provider based on information associated with the specific access point as established by the connectivity provider (e.g., terms and conditions of connectivity services; Visuri, pars. 0045-0065, the following factors may be included in the decision-making (e.g., in selecting the connections to use): [0048] quality of the signal based on measurement of the signal strength or signal-to-noise ratio or any other relevant parameter that is available from the radio system for each possible connection that the device can detect [0049] level of security available for using the connection [0050] throughput capacity of the connection [0051] reliability (packet loss) of the connection [0052] latency and jitter of the connection [0053] bandwidth need or any other specific need for characteristics of connectivity of each application running on the wireless device or any application that the device has a need to initiate, etc.).

Claim 14
Visuri as modified further teaches [T]he method of Claim 11, wherein the selecting the communication network is based on a profile associated with the UE, and wherein the profile comprises pricing preferences and/or traffic preferences of a user of the UE. 




Visuri as modified further teaches [T]he method of Claim 11, wherein the selecting the communication network out of the one or more communication networks comprises: receiving, from the node of the OBCCN, information associated with pricing information from the one or more MNOs associated with the one or more communication networks; and selecting, by the UE, the communication network based on the information associated with the pricing information from the one or more MNOs. (Visuri, pars. 0033-0034, Mobile device 110 may determine, select, or identify one or more available connectivity providers 120-125 and 130 to connect with (e.g., for connectivity services) using a selection engine, etc., a selection engine may determine to select a connectivity provider based on information associated with the specific access point as established by the connectivity provider (e.g., terms and conditions of connectivity services; Visuri, par. 0067, the selection engine is the function that makes the selections about which data connection to use for each of the applications in the Mobile wireless device. In one embodiment this is done on a real time moment-to-moment basis based on the rules and policies and current information, including price information and possibly other information as listed above, about each available connection. This information may be available directly from the access point for example by using the recently established 802.11u communication standard, or it may be obtained from the alternative network access provider 150 based on a reference system that is explained in more detail in the section proposal engine below; also see Visuri, par. 0115, The alternative network access provider enables local micro-commerce in connectivity and data transfer capacity by making information available to potential buyers (users of wireless mobile devices) from 

Claim 16
Visuri as modified further teaches [T]he method of Claim 15, wherein the pricing information was obtained by the node of the OBCCN by periodically polling the one or more MNOs to obtain updated pricing information for selection of the communication network for use by the UE. (par. 0082, alternative network access provider provides periodic downloads of BSSIDs (or MAC addresses, unique identifiers, etc.), SSIDs, location, associated Ts&Cs, and any other identifying information about the participating access points that are located in the vicinity of the current location of the mobile device; par. 0115, The alternative network access provider enables local micro-commerce in connectivity and data transfer capacity by making information available to potential buyers (users of wireless mobile devices) from potential sellers (owners of access points) and by executing the micro-commerce transactions. In the process the alternative network access provider will accrue detailed information about the need, acceptable pricing and availability of connectivity and data transfer capacity in different locations and at different times).




Visuri as modified further teaches [T]he method of Claim 11, wherein the selecting the communication network out of the one or more communication networks comprises: receiving, from the node of the OBCCN, respective traffic capacities related to the one or more communication networks associated with the one or more MNOs, selecting, by the UE, the communication network based on the respective traffic capacities related to the one or more communication networks. (Visuri, pars. 0033-0034, Mobile device 110 may determine, select, or identify one or more available connectivity providers 120-125 and 130 to connect with (e.g., for connectivity services) using a selection engine, etc., a selection engine may determine to select a connectivity provider based on information associated with the specific access point as established by the connectivity provider (e.g., terms and conditions of connectivity services; Visuri, par. 0050, throughput capacity of the connection; also see Visuri, par. 0099, there may be special information transmitted by the mobile carrier's own network. For example the desirability from the carrier's point of view to transfer the connection to an available Wi-Fi access point may depend on the load on the tower or cell to which the device is connected to. To manage the connections in an optimal way the carrier's proposal engine may instruct the selection engine in a wireless device at a particular time to seek the lowest price alternative even when the tower or cell connection would be available, if the load on the tower or cell connection is high).




Visuri as modified further teaches [T]he method of Claim 11, wherein the selecting the communication network out of the one or more communication networks comprises: receiving, from the node of the OBCCN, pricing information for the one or more MNOs associated with the one or more communication networks; and selecting, by the UE, the communication network out of the one or more communication networks based on the pricing information. (Visuri, pars. 0033-0034, Mobile device 110 may determine, select, or identify one or more available connectivity providers 120-125 and 130 to connect with (e.g., for connectivity services) using a selection engine, etc., a selection engine may determine to select a connectivity provider based on information associated with the specific access point as established by the connectivity provider (e.g., terms and conditions of connectivity services; Visuri, Visuri, par. 0067, the selection engine is the function that makes the selections about which data connection to use for each of the applications in the Mobile wireless device. In one embodiment this is done on a real time moment-to-moment basis based on the rules and policies and current information, including price information and possibly other information as listed above, about each available connection. This information may be available directly from the access point for example by using the recently established 802.11u communication standard, or it may be obtained from the alternative network access provider 150 based on a reference system that is explained in more detail in the section proposal engine below; also see Visuri, par. 0115, The alternative network access provider enables local micro-commerce in connectivity and data transfer capacity by making information available to potential buyers (users of wireless mobile devices) from potential sellers (owners of access points) and by 

Claim 19
Visuri as modified further teaches [T]he method of Claim 11, further comprising: receiving, from the node of the OBCCN, an offline map for use when not in communication with the OBCCN, wherein the offline map comprises respective geographic locations of the UE associated with corresponding ones of the one or more communication networks. (Visuri, par. 0082, alternative network access provider provides periodic downloads of BSSIDs (or MAC addresses, unique identifiers, etc.), SSIDs, location, associated Ts&Cs, and any other identifying information about the participating access points that are located in the vicinity of the current location of the mobile device. This expedites access to the relevant Ts&Cs and makes it possible to have this information available even in situations where the device does not have an open data connection to the internet or alternative network access provider (e.g., cellular devices that cannot see a cell or Wi-Fi-only devices). The location information can be obtained from the mobile device's GPS system if available or by having the access point transmit SSID's (or BSSIDs, MAC addresses, unique identifiers, etc.) of access points (whether alternative network access provider registered or not) in its range and having the alternative network access provider system correlate these to a database of access point locations; also Visuri, see par. 0170, the wireless device stores in the memory (6) the location of use of data communication, the 

Claim 20
Visuri as modified further teaches [T]he method of Claim 19, wherein the offline map comprises associations with the one or more communication networks that were previously used when the UE was in corresponding ones of the geographic locations. (Visuri, par. 0144, when initially registering with the alternative network access provider, each mobile device establishes a public/private key in a standard PKI infrastructure system. The private key resides in the mobile device and is used to authenticate the device to obtain information about connecting to the alternative network access provider enabled access points, etc.).

Claim 21
Visuri as modified further teaches 21. The method of Claim 11, wherein a communication channel of the OBCCN between the node and the UE comprises a secure communication channel. (Visuri, par. 0144, when initially registering with the alternative network access provider, each mobile device establishes a public/private key in a standard PKI infrastructure system. The private key resides in the mobile device and is used to authenticate the device to obtain information about connecting to the alternative network access provider enabled access points, etc.).


The claim represent the node recited in and performing the method recited in claim 1. The claim is therefore rejected using the same ground sand motivation used for rejecting claim 1 above. Visuri further discloses a node as recited. See Visuri, fig1A and par, 0027, alternative network access provider (ANAP) 150; and par. 0033, the selection engine can be implemented as a module that can work inside the mobile device 110 (e.g., selection engine 112) or on computing device of alternative network access provider 150 (e.g., selection engine 152) that communicates a selection with the mobile device 110, or as a cooperative combination of functions executed on the mobile device 110 and on a server computer of alternative network access provider 150).

Claim 23
The claim represent the node recited in and performing the method recited in claim 11. The claim is therefore rejected using the same ground sand motivation used for rejecting claim 11 above. Visuri further discloses user equipment (UE) as recited. See Visuri, fig.1A and par. 0033-0034, Mobile device 110 may determine, select, or identify one or more available connectivity providers 120-125 and 130 to connect with (e.g., for connectivity services) using a selection engine, etc.), the selection engine can be implemented as a module that can work inside the mobile device 110 (e.g., selection engine 112) , etc.).




The claim represent implementation of the method recited in claim 1 in a computer executed instructions stored in an associated memory. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. Visuri further discloses a wireless communication device 450 that may be used in connection with various embodiments described herein. For example, the wireless communication device 450 may be configured and/or implemented as an access point, a mobile device, etc., or a device or component used in an alternative network access provider system  (see fig.8-9 and pars. 0211-0212 and pars. 0219-0220, central processing unit/processor  (485/560) and storage device/main memory (490/565)). Further see Visuri, par. 231, Computer executable code (i.e., computer programs or software) is stored in the main memory 565 and/or the secondary memory 570, etc.
 
Claim 25
The claim represents the node recited in and performing the method recited in claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. Visuri further discloses a wireless communication device 450 that may be used in connection with various embodiments described herein. For example, the wireless communication device 450 may be configured and/or implemented as an access point, a mobile device, etc., or a device or component used in an alternative network access provider system  (see fig.8-9 and pars. 0211-0212 and pars. 0219-0220, central processing unit/processor  (485/560) and storage device/main memory (490/565)). 

Claim 26
The claim represents the user equipment (UE)  recited in and performing the method recited in claim 11 The claim is therefore rejected using the same grounds and motivation used for rejecting claim 11 above. Visuri further discloses a wireless communication device 450 that may be used in connection with various embodiments described herein. For example, the wireless communication device 450 may be configured and/or implemented as an access point, a mobile device, etc., or a device or component used in an alternative network access provider system  (see fig.8-9 and pars. 0211-0212 and pars. 0219-0220, central processing unit/processor  (485/560) and storage device/main memory (490/565)). Further see Visuri, par. 231, Computer executable code (i.e., computer programs or software) is stored in the main memory 565 and/or the secondary memory 570, etc.

Prior Art of the Record:
Miller (US 2011/0151924 A1). See abstract; par. 0006, method for supporting a service session for a wireless user device includes receiving a service request associated with the wireless user device, determining at least one characteristic of the service request, and selecting, using the at least one characteristic of the service request, one of a plurality of network layers available for supporting a service session for the service request. A network layer has a wireless access technology associated therewith and, via other out-of-band signaling outside of LWN 110.
Therefore, Miller reads at least on all of the present independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641